UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2440


BRIAN ARTHUR WEESE,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-02584-PWG)


Submitted: May 31, 2018                                           Decided: June 1, 2018


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Arthur Weese, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian Arthur Weese appeals the district court’s order dismissing his complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Weese v. Maryland, No. 8:17-cv-02584-PWG (D.

Md. Dec. 8, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           2